Exhibit 10.10

 

EXECUTION VERSION

 

SHAREHOLDERS AGREEMENT

 

This SHAREHOLDERS AGREEMENT (this “Agreement”), dated as of November 29, 2017,
is entered into by and among Williams Scotsman Holdings Corp., a Delaware
corporation (the “Company”), WillScot Corporation, a Delaware corporation (the
“Majority Shareholder”), Algeco Scotsman Global S.à r.l., a Luxembourg société à
responsabilité limitée (“Algeco Global”), Algeco Scotsman Holdings Kft., a
Hungarian limited liability company (“Algeco Holdings” and together with Algeco
Global,  each a “Minority Shareholder” and collectively, the “Minority
Shareholders” and together with the Majority Shareholder, the “Initial
Shareholders”), each other Person who after the date hereof acquires Common
Stock of the Company and becomes party to this Agreement by executing a Joinder
Agreement (such Persons, collectively with the Initial Shareholders, the
“Shareholders”) and, solely for purposes of Section 2.01 hereof, Double Eagle
Acquisition LLC and Harry E. Sloan (together, the “Founders”).

 

WHEREAS, the Company was formed as a wholly-owned subsidiary of the Majority
Shareholder for the purpose of acquiring all of the issued and outstanding
capital stock of Williams Scotsman International, Inc., a Delaware corporation
(“WSII”), from the Minority Shareholders pursuant to the terms and conditions of
that certain Stock Purchase Agreement, dated as of August 21, 2017, by and among
the Majority Shareholder, the Minority Shareholders and the Company, as amended
by that certain Amendment to Stock Purchase Agreement dated as of September 6,
2017 and the certain Second Amendment to Stock Purchase Agreement dated as of
November 6, 2017 (as the same may be further amended, modified or otherwise
supplemented from time to time, the “Purchase Agreement”);

 

WHEREAS, pursuant to the terms and conditions of the Purchase Agreement, as
partial consideration thereunder, the Minority Shareholders will receive, on a
pro rata basis based on their respective ownership of WSII, (i) shares of Common
Stock of the Company, such that on the date hereof the Minority Shareholders
will collectively own 10% of the Company’s issued and outstanding Common Stock
on a fully diluted basis and the Majority Shareholder will own 90% of the
Company’s issued and outstanding Common Stock on a fully diluted basis and
(ii) a number of shares of Parent Class B Common Stock equal to the number of
shares of Common Stock of the Company described in the foregoing clause (i); and

 

WHEREAS, the Initial Shareholders deem it in their best interests and in the
best interests of the Company to enter into this Agreement to set forth their
respective rights, duties and obligations in connection with their investment in
the Company.

 

NOW, THEREFORE, for good and valuable consideration the sufficiency and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01                                        Definitions.

 

Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in this Article I.

 

“Affiliate” means, with respect to any Person, any other Person that, at the
time of determination, directly or indirectly, whether through one or more
intermediaries or otherwise, controls, is controlled by or is under common
control with such Person. For purposes of this definition, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), when used with respect to any specified
Person, shall mean the power, direct or indirect, to direct or cause the
direction of

 

--------------------------------------------------------------------------------


 

the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Law” means all applicable provisions of constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority.

 

“Board” has the meaning set forth in Section 2.01(a).

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
close.

 

“Bylaws” means the bylaws of the Company adopted on August 15, 2017, as the same
may be amended, modified, supplemented or restated from time to time in
accordance with the terms of this Agreement.

 

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as filed on August 15, 2017 with the Secretary of the State of Delaware
and as the same may be amended, modified, supplemented or restated from time to
time in accordance with the terms of the Purchase Agreement and this Agreement.

 

“Change of Control” means any transaction or series of related transactions (as
a result of a tender offer, merger, consolidation or otherwise) that (a) results
in or is in connection with any Third Party Purchaser or “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) of Third Party Purchasers
acquiring beneficial ownership, directly or indirectly, of a majority of the
then issued and outstanding Common Stock, (b) results in or is in connection
with the sale, lease, exchange, conveyance, transfer or other disposition (for
cash, shares of stock, securities or other consideration) of all or
substantially all of the property and assets of the Company and its Subsidiaries
(if any), on a consolidated basis, to any Third Party Purchaser or “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) of Third Party
Purchasers (including any liquidation, dissolution or winding up of the affairs
of the Company, or any other distribution made, in connection therewith), or
(c) results in the Initial Shareholders, or their Permitted Transferee, as the
case may be, collectively owning less than a majority of the surviving entity
immediately following consummation thereof.

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or similar
reorganization.

 

“Company” has the meaning set forth in the preamble.

 

“Competitor” means any Person that directly or indirectly competes with the WSII
Business.

 

“Director” has the meaning set forth in Section 2.01(a).

 

“Drag-along Notice” has the meaning set forth in Section 3.03(b).

 

“Drag-along Sale” has the meaning set forth in Section 3.03(a).

 

“Drag-along Shareholder” has the meaning set forth in Section 3.03(a).

 

“Dragging Shareholder” has the meaning set forth in Section 3.03(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“Exchange Agreement” means that certain Exchange Agreement entered into
simultaneously herewith by and among the Company, the Majority Shareholder and
the Minority Shareholders, as amended from time to time.

 

“Excluded Company Securities” means (a) the issuance of Common Stock as
consideration to a Person in connection with the consummation of any
acquisition, merger, consolidation or other similar transaction by the Company
or any of its Subsidiaries, which transaction has been approved by the Board of
the Company and does not trigger the obligations of the Company under Article V
hereof; or (b) Common Stock issued or issuable to lenders or other institutional
investors (excluding the Shareholders) providing debt financing to the Company
or its Subsidiaries in any arm’s length transaction provided that such issuance
is not equal to or convertible into an aggregate of more than 5% of the
outstanding Common Stock on  fully diluted basis at the time of issuance and
such issuance is approved by the Board.

 

“Excluded Parent Securities” means (a) a grant by the Majority Shareholder of
equity, options to purchase equity, restricted stock units or other securities
of the Majority Shareholder to any existing or prospective consultants,
employees, officers or Directors pursuant to incentive agreements, stock option
or similar equity-based plans or other compensation agreements, which grant has
been approved by the board of directors of the Majority Shareholder or a
committee or delegate thereof; (b) the issuance of equity of the Majority
Shareholder upon exercise or conversion of options or other securities to
purchase shares of equity of the Majority Shareholder as contemplated by clause
(a); (c) the issuance of equity securities of the Majority Shareholder as
consideration to a Person for the sale of assets or securities in connection
with the consummation of any acquisition, merger, consolidation or other similar
transaction by the Company or any of its Subsidiaries, which transaction has
been approved by the board of directors of the Majority Shareholder; (d) a stock
split, stock dividend or any similar recapitalization or distribution with
respect to the equity securities of the Majority Shareholder; (e) any
derivatives issued by the Majority Shareholder or equity securities issued
pursuant to derivatives issued by the Majority Shareholder; (f) equity
securities of the Majority Shareholder issued or issuable to lenders or other
institutional investors (excluding the Shareholders) providing debt financing to
the Company or its Subsidiaries in any arm’s length transaction provided that
such issuance is not equal to or convertible into an aggregate of more than 5%
of the outstanding equity of the Majority Shareholder on  fully diluted basis at
the time of issuance and such issuance is approved by the board of directors of
the Majority Shareholder; or (g) the issuance of Parent Class B Common Stock to
the Minority Shareholders or their Permitted Transferee.

 

“Exercise Period” has the meaning set forth in Section 4.01(c).

 

“Government Approval” means any authorization, consent, approval, waiver,
exception, variance, order, exemption, publication, filing, declaration,
concession, grant, franchise, agreement, permission, permit, or license of, from
or with any Governmental Authority, the giving notice to, or registration with,
any Governmental Authority or any other action in respect of any Governmental
Authority.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Initial Shareholders” has the meaning set forth in the preamble.

 

“Issuance Notice” has the meaning set forth in Section 4.01(b).

 

“Joinder Agreement” means the joinder agreement in form and substance of
Exhibit A attached hereto.

 

--------------------------------------------------------------------------------


 

“Liens” means any lien, claim, charge, mortgage, pledge, security interest,
option, preferential arrangement, right of first offer, encumbrance or other
restriction or limitation of any nature whatsoever.

 

“Lock-up Period” has the meaning set forth in Section 3.01(a).

 

“Majority Shareholder” has the meaning set forth in the preamble.

 

“Minority Shareholders” has the meaning set forth in the preamble.

 

“New Company Securities” has the meaning set forth in Section 4.01(a).

 

“Offered Shares” has the meaning set forth in Section 3.02(a).

 

“Offering Shareholder” has the meaning set forth in Section 3.02(a).

 

“Offer Notice” has the meaning set forth in Section 3.02(b).

 

“Organizational Documents” means the Bylaws and the Certificate of
Incorporation.

 

“Parent Class B Common Stock” means the Majority Shareholder’s Class B common
stock, par value $0.0001 per share, and any stock into which such Parent Class B
Common Stock may thereafter be converted, changed, reclassified or exchanged.

 

“Permitted Transferee” means, with respect to the Minority Shareholders, an
Affiliate of the Minority Shareholder, a general partner or manager of such
Minority Shareholder or any of its Affiliates (excluding any other portfolio
company thereof), any fund which has the same general partner or manager as the
Minority Shareholders or any of their Affiliates, any fund in respect of which
such Minority Shareholder or one of its/their Affiliates is a general partner or
manager, including without limitation TDR Capital Nominees Limited and Sapphire
Holding S.à r.l.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Pre-emptive Pro Rata Portion” has the meaning set forth in Section 4.01(c).

 

“Pre-emptive Shareholder” has the meaning set forth in Section 4.01(a).

 

“Proposed Transferee” has the meaning set forth in Section 3.04(a).

 

“Purchase Agreement” has the meaning set forth in the preamble.

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

“ROFR Notice” has the meaning set forth in Section 3.02(d).

 

“ROFR Notice Period” has the meaning set forth in Section 3.02(d).

 

“Sale Notice” has the meaning set forth in Section 3.04(b).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholders” has the meaning set forth in the preamble.

 

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

 

“Tag-along Notice” has the meaning set forth in Section 3.04(c).

 

“Tag-along Period” has the meaning set forth in Section 3.04(c).

 

“Tag-along Sale” has the meaning set forth in Section 3.04(a).

 

“Tag-along Shareholder” has the meaning set forth in Section 3.04(a).

 

“Third Party Purchaser” means any Person who, immediately prior to the
contemplated transaction, (a) does not directly or indirectly own or have the
right to acquire any outstanding Common Stock or (b) is not a Permitted
Transferee of any Person who directly or indirectly owns or has the right to
acquire any Common Stock.

 

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Common Stock owned by
a Person or any interest (including a beneficial interest) in any Common Stock
owned by a Person.

 

“Waived ROFR Transfer Period” has the meaning set forth in Section 3.02(d).

 

“WSII Business” means the business of WSII as of the date hereof, subject to any
changes thereto as of the relevant time of determination pursuant to this
Agreement, including but not limited to the provision of modular space and
portable storage solutions and the offering of various products such as single
mobile and sales office units, multi-unit office complexes, classrooms,
ground-level and stackable steel-frame office units, steps, ramps, furniture
packages, damage waivers, other specialty units and shipping containers for
portable storage solutions, in all cases across North America.

 

ARTICLE II.

 

CORPORATE GOVERNANCE, VOTING RIGHTS AND VOTING ARRANGEMENTS

 

Section 2.01         Board of Directors.

 

(a)              The Shareholders agree that the business and affairs of the
Company shall be managed through a board of directors (the “Board”) consisting
of three (3) members (each a “Director”), one of which shall be designated by
the Founders, one of which shall be jointly designated by the Majority
Shareholder and the Founders and be an independent director of Majority
Shareholder and one of which shall be designated by the Majority Shareholder.

 

(b)              Each Shareholder shall vote all shares of Common Stock over
which such Shareholder has voting control and shall take all other necessary or
desirable actions within such Shareholder’s control (including in its capacity
as shareholder, director, member of a board committee or officer of the Company
or otherwise, and whether at a regular or special meeting of the Shareholders or
by written consent in lieu of a meeting) to elect to the Board any individual
designated in accordance with this Section 2.01.

 

(c)               Only the designating party shall have the right at any time to
remove (with or without cause) any Director designated by such party for
election to the Board and each Shareholder shall vote all shares of Common Stock
over which such Shareholder has voting control and shall take all other
necessary or desirable actions

 

--------------------------------------------------------------------------------


 

within such Shareholder’s control (including in its capacity as shareholder,
director, member of a board committee or officer of the Company or otherwise,
and whether at a regular or special meeting of the Shareholders or by written
consent in lieu of a meeting) to remove from the Board any individual designated
by such party that such party desires to remove pursuant to this
Section 2.01(c). Except as provided in the preceding sentence, unless the
applicable designating party shall otherwise consent in writing, no Shareholder
shall take any action to cause the removal of any Directors designated in
accordance with this Section 2.01.

 

(d)              In the event a vacancy is created on the Board at any time and
for any reason (whether as a result of death, disability, retirement,
resignation or removal pursuant to Section 3.01(c)), the party who designated
such individual shall have the right to designate a different individual to
replace such Director and each Shareholder shall vote all shares of Common Stock
over which such Shareholder has voting control and shall take all other
necessary or desirable actions within such Shareholder’s control (including in
its capacity as shareholder, director, member of a board committee or officer of
the Company or otherwise, and whether at a regular or special meeting of the
Shareholders or by written consent in lieu of a meeting) to elect to the Board
any individual so designated.

 

Section 2.02         Voting Arrangements.

 

(a)              In addition to any vote or consent of the Board or Shareholders
of the Company required by Applicable Law, for so long as the Minority
Shareholders, or a Permitted Transferee, as the case may be, own any shares of
Common Stock, the Company shall not, and shall not enter into any commitment to,
take any of the following actions without the prior unanimous written consent or
affirmative vote of the Minority Shareholders, or their Permitted Transferee, as
the case may be:

 

1)                  amend, modify or waive the Certificate of Incorporation or
Bylaws in a manner that would have a materially disproportionate effect on the
Minority Shareholders as minority shareholders as compared to the other
Shareholders;

 

2)                  vary, alter or otherwise amend the rights attaching to the
Common Stock in a manner that would have a materially disproportionate effect on
the Minority Shareholders as minority shareholders as compared to the other
Shareholders;

 

3)                  amend the exchange rights granted to the Minority
Shareholders, or their Permitted Transferee, as the case may be, under the
Exchange Agreement; or

 

4)                  amend the pre-emptive rights set forth in Article IV of this
Agreement in any manner, including without limitation, any amendment to the
definitions of “Excluded Company Securities” or “Excluded Parent Securities.”

 

(b)              In all matters submitted for a vote to the Shareholders, each
Shareholder will be entitled to vote that number of shares of Common Stock held
thereby and all Shareholders will vote together as a single class.

 

(c)               For the avoidance of doubt, except as set forth in
Section 2.02(a), no unanimous written consent or affirmative vote of the
Minority Shareholders, or their Permitted Transferee, as the case may be, shall
be required in connection with any issuances of the equity of the Company or the
Majority Shareholder.

 

Section 2.03         Subsidiaries.

 

With respect to any Subsidiary of the Company, the Initial Shareholders shall
have the same management, voting and board of director representation rights
with respect to such Subsidiary as the Initial Shareholders have

 

--------------------------------------------------------------------------------


 

with respect to the Company. The Initial Shareholders shall, and the Majority
Shareholder shall cause its Director designees to, take all such actions as may
be necessary or desirable to give effect to this provision.

 

ARTICLE III.

 

RESTRICTIONS ON TRANSFER

 

Section 3.01         General Restrictions on Transfer.

 

(a)              Except as permitted by Section 3.01(b), and as required
pursuant to Section 3.03 or Section 3.04, for a period of one (1) year from the
date hereof (the “Lock-up Period”), the Minority Shareholders will not Transfer
any of their Common Stock of the Company or Parent Class B Common Stock.  Except
as permitted by Section 3.01(b), Section 3.02, Section 3.03 or Section 3.04, no
other Shareholder will, directly or indirectly, voluntarily or involuntarily,
Transfer any of its Common Stock.

 

(b)              The provisions of Section 3.01(a), Section 3.02, Section 3.03
or Section 3.04 shall not apply to:

 

1)                  a Transfer by all of the Minority Shareholders of all (and
not less than all) of their Common Stock to a Permitted Transferee, subject to
the contemporaneous transfer to such Permitted Transferee of all of the Parent
Class B Common Stock held by the Minority Shareholders;

 

2)                  any Transfer by any Shareholder pursuant to a merger, stock
sale, consolidation or other business combination of the Company with a Third
Party Purchaser that has been approved by the Board, subject to the
contemporaneous surrender to the Majority Shareholder and cancellation of all of
the Parent Class B Common Stock held by such Shareholder, if any; or

 

3)                  any Transfer or exchange pursuant to the Exchange Agreement,
subject to the contemporaneous surrender and cancellation of all of the Parent
Class B Common Stock held by the Minority Shareholders or their Permitted
Transferee, as the case may be.

 

(c)               In addition to any legends required by Applicable Law, each
certificate representing the Common Stock of the Company shall bear a legend
substantially in the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT.

 

(d)              Prior notice shall be given to the Company by the transferor of
any Transfer permitted by this Section 3.01 (whether or not to a Permitted
Transferee) of any Common Stock (and the contemporaneous transfer or surrender
to the Majority Shareholder of the Parent Class B Common Stock). Prior to
consummation of any such Transfer, the transferring Shareholder shall cause the
transferee to execute and deliver to the Company a Joinder Agreement and agree
to be bound by the terms and conditions of this Agreement.  In addition, in the
case of a Transfer by the Minority Shareholders to a Permitted Transferee
pursuant to Section 3.01(b)(1) above, the Minority Shareholders shall cause the
Permitted Transferee to also execute and deliver to the Company a joinder
agreement to the Exchange Agreement, in the form attached thereto and, in the
case of any Transfer pursuant to Section 3.01(b)(2) above, the transferring
Shareholder shall cause the transferee(s) to execute and deliver to the Company
a joinder agreement to the Exchange Agreement, in the form attached thereto. 
Upon any Transfer by any Shareholder of any of its Common Stock (and the
contemporaneous transfer or surrender of its Parent Class B Common Stock, if
any, to the Majority

 

--------------------------------------------------------------------------------


 

Shareholder), in accordance with the terms of this Agreement, the transferee
thereof shall be substituted for, and shall assume all the rights and
obligations under this Agreement of, the transferor thereof.

 

(e)               Notwithstanding any other provision of this Agreement, each
Shareholder agrees that it will not, directly or indirectly, Transfer any of its
Common Stock (i) except as permitted under the Securities Act and other
applicable federal or state securities laws, (ii) if it would cause the Company
or any of its Subsidiaries to be required to register as an investment company
under the Investment Company Act of 1940, as amended, or (iii) if it would cause
the assets of the Company or any of its Subsidiaries to be deemed plan assets as
defined under the Employee Retirement Income Security Act of 1974, as amended,
or its accompanying regulations or result in any “prohibited transaction”
thereunder involving the Company.

 

(f)                Any attempt to Transfer any Common Stock (or any Parent
Class B Common Stock) that is not in compliance with this Agreement shall be
null and void, and the Company shall not, and shall cause any transfer agent not
to, give any effect in the Company’s stock records to such attempted Transfer,
the Majority Shareholder shall not, and shall cause any transfer agent not to,
give any effect in the Majority Shareholder’s stock records to such attempted
transfer and the purported transferee in any such Transfer shall not be treated
as the owner of such Common Stock for any purposes of this Agreement.

 

Section 3.02         Right of First Refusal.

 

(a)              If at any time following the Lock-up Period the Minority
Shareholders or their Permitted Transferee, as the case may be (such
Shareholder, an “Offering Shareholder”), receive a binding and irrevocable offer
from a Third Party Purchaser to purchase all or any portion of the Common Stock
(the “Offered Shares”) owned by such Offering Shareholder, and the Offering
Shareholder desires to Transfer the Offered Shares (other than Transfers
permitted by Section 3.01(b) above or Transfers made pursuant to Section 3.03),
then the Offering Shareholder must first make an offering of the Offered Shares
to the Majority Shareholder in accordance with the provisions of this
Section 3.02.

 

(b)              Within three Business Days of receipt of the offer from the
Third Party Purchaser, the Offering Shareholder shall give written notice (the
“Offer Notice”) to the Company and the Majority Shareholder stating that they
have received a binding and irrevocable offer from a Third Party Purchaser and
specifying: (i) the identity of the Third Party Purchaser; (ii) the number of
Offered Shares; (iii) the per share purchase price and other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof; (iii) the
proposed date, time and location of the closing of the Transfer, which shall not
be less than 30 Business Days from the date of the Offer Notice; and (iv) a copy
of any form of agreement proposed to be executed in connection therewith. The
Offer Notice shall constitute the Offering Shareholder’s offer to Transfer the
Offered Shares to the Majority Shareholder, on the same material terms of such
Third-Party Offer, which offer shall be irrevocable until the end of the ROFR
Notice Period (as defined in Section 3.02(d) below).

 

(c)               By delivering the Offer Notice, the Offering Shareholder
represents and warrants to the Company and to the Majority Shareholder that:
(i) the Offering Shareholder has full right, title and interest in and to the
Offered Shares; (ii) the Offering Shareholder has all the necessary power and
authority and has taken all necessary action to Transfer such Offered Shares as
contemplated by this Section 3.02; and (iii) the Offered Shares are, or will be
upon closing of a sale, free and clear of any and all Liens other than those
arising as a result of or under the terms of this Agreement.

 

(d)              Upon receipt of the Offer Notice, the Majority Shareholder
shall have 10 Business Days (the “ROFR Notice Period”) to elect to purchase all
(and not less than all) of the Offered Shares by delivering a written notice (a
“ROFR Notice”) to the Offering Shareholder and the Company stating that it
offers to purchase such Offered Shares on the terms substantially similar to
those specified in the Offer Notice. Any ROFR Notice shall be binding upon
delivery to the Offering Shareholder and irrevocable by the Majority

 

--------------------------------------------------------------------------------


 

Shareholder. In the event the Majority Shareholder fails to deliver a ROFR
Notice during the ROFR Notice Period, the Majority Shareholder shall be deemed
to have waived all of its rights to purchase the Offered Shares under this
Section 3.02 and the Offering Shareholder may, during the 60 Business Day period
immediately following the expiration of the RORF Notice Period (which period may
be extended for a reasonable time not to exceed 90 Business Days to the extent
necessary to obtain any required Governmental Approvals) (such period, as may be
extended, the “Waived ROFR Transfer Period”), subject to the provisions of
Section 3.04, Transfer all of the Offered Shares to the Third Party Purchaser on
terms and conditions no more favorable to the Third Party Purchaser than those
set forth in the Offer Notice.  Contemporaneously with any such Transfer to the
Majority Shareholder or a Third Party Purchaser as described above, the Offering
Shareholder shall surrender its shares of Parent Class B Common Stock to the
Majority Shareholder, such shares of Parent Class B Common Stock shall be
automatically cancelled and retired and neither the Offering Shareholder nor the
Third Party Purchaser shall have any rights or options pertaining to such shares
of Parent Class B Common Stock. If the Offering Shareholder does not Transfer
the Offered Shares within such period or, if such Transfer is not consummated
within the Waived ROFR Transfer Period, the rights provided hereunder shall be
deemed to be revived and the Offered Shares shall not be Transferred to the
Third Party Purchaser unless the Offering Shareholder sends a new Offer Notice
to the Majority Shareholder in accordance with, and otherwise complies with,
this Section 3.02.

 

(e)               Each Shareholder shall take all actions as may be reasonably
necessary to consummate the Transfer contemplated by this Section 3.02,
including entering into agreements and delivering certificates and instruments
and consents as may be deemed necessary or appropriate.  At the closing of any
Transfer pursuant to this Section 3.02, the Offering Shareholder shall deliver
to the applicable purchaser the certificate or certificates representing the
Offered Shares to be sold (if any), accompanied by stock powers and all
necessary stock transfer taxes paid and stamps affixed, if necessary, against
receipt of the purchase price therefor from such purchaser by certified or
official bank check or by wire transfer of immediately available funds.

 

(f)                For the avoidance of doubt, the terms and conditions of this
Section 3.02 apply to each Third Party Offer received by the Minority
Shareholders or their Permitted Transferee, as the case may be, during the term
of this Agreement following the Lock-up Period; provided, however, that
notwithstanding anything in this Section 3.03 to the contrary, neither the
Majority Shareholder nor any other Person or Shareholder will be entitled to any
right of first refusal in relation to any exchange of any Common Stock by the
Minority Shareholders or their Permitted Transferee, as the case may be, into
pursuant to the terms and conditions of the Exchange Agreement.

 

Section 3.03         Drag-along Rights.

 

(a)              If at any time a Shareholder that holds no less than 51% of the
outstanding Common Stock of the Company (a “Dragging Shareholder”) proposes to
consummate, in one transaction or a series of related transactions, a Change of
Control (a “Drag-along Sale”) with a Third Party Purchaser, the Dragging
Shareholder shall have the right to require that each other Shareholder (each, a
“Drag-along Shareholder”) participate in such Transfer in the manner set forth
in this Section 3.03; provided, however, that no Drag-along Shareholder shall be
required to participate in the Drag-along Sale if the consideration for the
Drag-along Sale is other than cash or registered securities listed on an
established U.S. securities exchange.  Notwithstanding anything to the contrary
in this Agreement, but subject to rights set forth herein, each “Drag-along
Shareholder” under this Section 3.03 shall vote in favor of the transaction and
take all actions to waive any dissenters, appraisal or other similar rights. 
Notwithstanding the foregoing, in the event that a Drag-along Shareholder is
party to the Exchange Agreement and desires to exercise such Shareholder’s
exchange rights thereunder, as opposed to participating in the Drag-along Sale,
such Drag-along Shareholder may exercise such exchange rights as set forth in
Section 3.03(b) below and upon exercise of such right shall not be deemed a
“Drag-along Shareholder” for purposes of the Drag-along Sale.

 

--------------------------------------------------------------------------------


 

(b)              The Dragging Shareholder shall exercise its rights pursuant to
this Section 3.03 by delivering a written notice (the “Drag-along Notice”) to
the Company and each Drag-along Shareholder no later than 20 Business Days prior
to the closing date of such Drag-along Sale. The Drag-along Notice shall make
reference to the Dragging Shareholder’s rights and obligations hereunder and
shall describe in reasonable detail: (i) the number of shares of Common Stock to
be sold by the Dragging Shareholder, if the Drag-along Sale is structured as a
Transfer of Common Stock; (ii) the identity of the Third Party Purchaser;
(iii) the proposed date, time and location of the closing of the Drag-along
Sale; (iv) the per share purchase price and the other material terms and
conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof; and (v) a
copy of any form of agreement proposed to be executed in connection therewith. 
In the event that any Drag-along Shareholder that is party to the Exchange
Agreement desires to exchange its shares of Common Stock into equity of the
Majority Shareholder, pursuant to the terms and conditions of the Exchange
Agreement, as an alternative to participating in the Drag-along Sale, such
Drag-along Shareholder must notify the Dragging Shareholder of its desire to
exercise such exchange rights not less than 10 Business Days after the date of
the Drag-along Notice.

 

(c)               If the Drag-along Sale is structured as a Transfer of Common
Stock, then, subject to Section 3.03(d) below and subject to a Shareholder’s
right to exercise its exchange rights under the Exchange Agreement, if
applicable, the Dragging Shareholder and each Drag-along Shareholder not
exercising its exchange rights shall Transfer the number of shares equal to the
product of (x) the aggregate number of shares of Common Stock the Third Party
Purchaser proposes to buy as stated in the Drag-along Notice and (y) a fraction
(A) the numerator of which is equal to the number of shares of Common Stock then
held by such Dragging Shareholder or Drag-along Shareholder, as the case may be,
and (B) the denominator of which is equal to the number of shares then held by
all of the Shareholders (including, for the avoidance of doubt, the Dragging
Shareholder).  Contemporaneously with any such Drag-along Sale, the Drag-along
Shareholder shall surrender its shares of Parent Class B Common Stock to the
Majority Shareholder, such shares of Parent Class B Common Stock shall be
automatically cancelled and retired and neither the Drag-along Shareholder nor
the Third Party Purchaser shall have any rights or options pertaining to such
shares of Parent Class B Common Stock.

 

(d)              The consideration to be received by a Drag-along Shareholder
shall be the same form and amount of consideration per share of Common Stock to
be received by the Dragging Shareholder (or, if the Dragging Shareholder is
given an option as to the form and amount of consideration to be received, the
same option shall be given to the Drag-along Shareholder) and the terms and
conditions of such Transfer shall, except as otherwise provided in the
immediately succeeding sentence, be the same as those upon which the Dragging
Shareholder Transfers its Common Stock. No Drag-along Shareholder shall be
obligated to make or provide the same representations, warranties, covenants,
indemnities and agreements as the Dragging Shareholder, except for customary
representations as to title and ownership of the Common Stock, which
representations shall be made severally and not jointly.  Any indemnification
obligation required in connection with the Drag-along Sale shall be pro rata
based on the consideration received by the Dragging Shareholder and each
Drag-along Shareholder, in each case in an amount not to exceed the aggregate
proceeds received by the Dragging Shareholder and each such Drag-along
Shareholder in connection with the Drag-along Sale.  In no event shall a
Drag-along Shareholder be required to agree to a non-competition covenant or
make any warranties as to the business operations of the Company or WSII.

 

(e)               The reasonable fees and expenses of the Dragging Shareholder
incurred in connection with a Drag-along Sale and for the benefit of all
Shareholders (it being understood that costs incurred by or on behalf of a
Dragging Shareholder for its sole benefit will not be considered to be for the
benefit of all Shareholders), to the extent not paid or reimbursed by the
Company or the Third Party Purchaser, shall be shared by all the Shareholders on
a pro rata basis, based on the aggregate consideration received by each
Shareholder; provided, that no Shareholder shall be obligated to make or
reimburse any out-of-pocket expenditure prior to the consummation of the
Drag-along Sale; provided

 

--------------------------------------------------------------------------------


 

further that in the event of a sale of all or substantially all of the
Shareholders’ Common Stock, the Company agrees to bear the expenses.

 

(f)                Subject to the right of each Shareholder party to the
Exchange Agreement to exchange its Common Stock, as an alternative to
participating in the Drag-along Sale, each Shareholder shall take all actions as
may be reasonably necessary to consummate the Drag-along Sale, including
entering into agreements and delivering certificates and instruments, in each
case consistent with the agreements being entered into and the certificates
being delivered by the Dragging Shareholder.

 

(g)               The Dragging Shareholder shall have 60 Business Days following
the date of the Drag-along Notice in which to consummate the Drag-along Sale, on
the terms set forth in the Drag-along Notice (which such 60 Business Day period
may be extended for a reasonable time not to exceed 120 Business Days to the
extent reasonably necessary to obtain any Government Approvals). If at the end
of such period, the Dragging Shareholder has not completed the Drag-along Sale,
the Dragging Shareholder may not then effect a transaction subject to this
Section 3.03 without again fully complying with the provisions of this
Section 3.03.

 

Section 3.04         Tag-along Rights.

 

(a)              If at any time the Majority Shareholder proposes to Transfer
any shares of its Common Stock to a Third Party Purchaser (the “Proposed
Transferee”) and the Majority Shareholder cannot or has not elected to exercise
its drag-along rights set forth in Section 3.03 above, each other Shareholder
(each, a “Tag-along Shareholder”) shall be permitted to participate in such
Transfer (a “Tag-along Sale”) on the terms and conditions set forth in this
Section 3.04.

 

(b)              Prior to the consummation of any such Transfer of Common Stock
described in Section 3.04(a), and after satisfying its obligations pursuant to
Section 3.02, the Majority Shareholder shall deliver to the Company and each
other Shareholder a written notice (a “Sale Notice”) of the proposed Tag-along
Sale subject to this Section 3.04 no later than 10 Business Days prior to the
closing date of the Tag-along Sale. The Sale Notice shall make reference to the
Tag-along Shareholders’ rights hereunder and shall describe in reasonable
detail: (i) the aggregate number of shares of Common Stock the Proposed
Transferee has offered to purchase; (ii) the identity of the Proposed
Transferee; (iii) the proposed date, time and location of the closing of the
Tag-along Sale; (iv) the per share purchase price and the other material terms
and conditions of the Transfer, including a description of any non-cash
consideration in sufficient detail to permit the valuation thereof; and (v) a
copy of any form of agreement proposed to be executed in connection therewith.

 

(c)               Each Tag-along Shareholder shall exercise its right to
participate in a Transfer of Common Stock by the Majority Shareholder subject to
this Section 3.04 by delivering to the Majority Shareholder a written notice (a
“Tag-along Notice”) stating its election to do so and specifying the number of
shares of Common Stock to be Transferred by it no later than five Business Days
after receipt of the Sale Notice (the “Tag-along Period”). For the avoidance of
doubt, the Initial Shareholders, or their Permitted Transferee, as the case may
be, shall only be permitted to exercise such rights jointly.  The offer of each
Tag-along Shareholder set forth in a Tag-along Notice shall be irrevocable upon
delivery to the Majority Shareholder, and, to the extent such offer is accepted,
such Tag-along Shareholder shall be bound and obligated to Transfer its Common
Stock in the proposed Transfer on the terms and conditions set forth in this
Section 3.04.  The Majority Shareholder and each Tag-along Shareholder shall
have the right to Transfer in a Transfer subject to this Section 3.04 the number
of shares of Common Stock equal to the product of (x) the aggregate number of
shares of Common Stock the Proposed Transferee proposes to buy as stated in the
Sale Notice and (y) a fraction (A) the numerator of which is equal to the number
of shares of Common Stock then held by the Majority Shareholder or such
Tag-along Shareholder, as the case may be, and (B) the denominator of which is
equal to the number of shares then held by all of the Shareholders (including,
for the avoidance of doubt, the Majority Shareholder).  Contemporaneously with
any such Tag-along Sale, the Tag-along Shareholder shall surrender its shares of
Parent Class B Common Stock to the Majority Shareholder, such

 

--------------------------------------------------------------------------------


 

shares of Parent Class B Common Stock shall be automatically cancelled and
retired and neither the Tag-along Shareholder nor the Third Party Purchaser
shall have any rights or options pertaining to such shares of Parent Class B
Common Stock.

 

(d)              Each Tag-along Shareholder who does not deliver a Tag-along
Notice in compliance with Section 3.04(c) above shall be deemed to have waived
all of such Tag-along Shareholder’s rights to participate in such Transfer, and
the Majority Shareholder shall (subject to the rights of any participating
Tag-along Shareholder) thereafter be free to Transfer to the Proposed Transferee
its shares of Common Stock at a per share price that is no greater than the per
share price set forth in the Sale Notice and on other same terms and conditions
which are not materially more favorable to the Majority Shareholder than those
set forth in the Sale Notice without any further obligation to the non-accepting
Tag-along Shareholders.

 

(e)               Each Tag-along Shareholder participating in a Transfer
pursuant to this Section 3.04 shall receive the same consideration per share as
the Majority Shareholder after deduction of such Tag-along Shareholder’s
proportionate share of the related expenses in accordance with
Section 3.04(g) below.

 

(f)                No Tag-along Shareholder shall be obligated to make or
provide the same representations, warranties, covenants, indemnities and
agreements as the Majority Shareholder, except for customary representations as
to title and ownership of the Common Stock, which representations shall be made
severally and not jointly.  Any indemnification obligation required in
connection with the Tag-along Sale shall be pro rata based on the consideration
received by the Majority Shareholder and each Tag-along Shareholder, in each
case in an amount not to exceed the aggregate proceeds received by the Majority
Shareholder and each such Tag-along Shareholder in connection with any Tag-along
Sale.  In no event shall a Tag-along Shareholder be required to agree to a
non-competition covenant or make any warranties as to the business operations of
the Company or WSII.

 

(g)               The reasonable fees and expenses of the Majority Shareholder
incurred in connection with a Tag-along Sale and for the benefit of all
Shareholders (it being understood that costs incurred by or on behalf of the
Majority Shareholder for its sole benefit will not be considered to be for the
benefit of all Shareholders), to the extent not paid or reimbursed by the
Company or the Proposed Transferee, shall be shared by all the Shareholders
participating in the Tag-along Sale on a pro rata basis, based on the aggregate
consideration received by each such Shareholder; provided, that no Shareholder
shall be obligated to make or reimburse any out-of-pocket expenditure prior to
the consummation of the Tag-along Sale; provided further that in the event of a
sale of all or substantially all of the Shareholders’ Common Stock, the Company
agrees to bear the expenses.

 

(h)              Each Tag-along Shareholder shall take all actions as may be
reasonably necessary to consummate the Tag-along Sale, including entering into
agreements and delivering certificates and instruments, in each case consistent
with the agreements being entered into and the certificates being delivered by
the Majority Shareholder.

 

(i)                  The Majority Shareholder shall have 60 Business Days
following the expiration of the Tag-along Period in which to Transfer the shares
of Common Stock described in the Sale Notice, on the terms set forth in the Sale
Notice (which such 60 Business Day period may be extended for a reasonable time
not to exceed 120 Business Days to the extent reasonably necessary to obtain any
Government Approvals). If at the end of such 60 Business Day period, the
Majority Shareholder has not completed such Transfer, the Majority Shareholder
may not then effect a Transfer of Common Stock subject to this Section 3.04
without again fully complying with the provisions of this Section 3.04.

 

(j)                 If the Majority Shareholder Transfers to the Proposed
Transferee any of its shares of Common Stock in breach of this Section 3.04,
then each Tag-along Shareholder shall have the right to Transfer to the Majority
Shareholder, and the Majority Shareholder undertakes to purchase from each
Tag-along Shareholder, the number of shares of Common Stock that such Tag-along
Shareholder would have had the

 

--------------------------------------------------------------------------------


 

right to Transfer to the Proposed Transferee pursuant to this Section 3.04, for
a per share amount and form of consideration and upon the terms and conditions
on which the Proposed Transferee bought such Common Stock from the Majority
Shareholder, but without indemnity being granted by any Tag-along Shareholder to
the Majority Shareholder; provided that nothing contained in this Section 3.04
shall preclude any Tag-along Shareholder from seeking alternative remedies
against the Majority Shareholder as a result of the Majority Shareholder’s
breach of this Section 3.04. The Majority Shareholder shall also reimburse each
Tag-along Shareholder for any and all reasonable and documented out-of-pocket
fees and expenses, including reasonable legal fees and expenses, incurred
pursuant to the exercise or the attempted exercise of the Tag-along
Shareholder’s rights pursuant to this Section 3.04(j).  Contemporaneously with
any sale pursuant to this Section 3.04(j), the Tag-along Shareholder shall
surrender its shares of Parent Class B Common Stock to the Majority Shareholder,
such shares of Parent Class B Common Stock shall be automatically cancelled and
retired and neither the Tag-along Shareholder nor the Third Party Purchaser
shall have any rights or options pertaining to such shares of Parent Class B
Common Stock.

 

ARTICLE IV.

 

PRE-EMPTIVE RIGHTS

 

Section 4.01         Pre-emptive Right for New Company Securities of the
Company.

 

(a)               The Company hereby grants the Minority Shareholders, or their
Permitted Transferee, as the case may be (each a “Pre-emptive Shareholder”), the
right to purchase its pro rata portion of any new Common Stock or other equity
of the Company (collectively, the “New Company Securities”) that the Company may
from time to time propose to issue or sell to any party, including the Majority
Shareholder, for cash other than Excluded Company Securities and Common Stock
issued to the Majority Shareholder pursuant to Section 5.02.  In furtherance of
the pre-emptive rights set forth in this Section 4.01, in the event the Majority
Shareholder proposes to issue any new equity of the Majority Shareholder to any
party for cash, other than Excluded Parent Securities, the Company hereby agrees
to grant each Pre-emptive Shareholder the right to purchase its pro rata portion
of a corresponding portion of New Company Securities by delivering notice of the
proposed offering to the Pre-emptive Shareholders within five Business Days
after the board of directors of the Majority Shareholder approves such sale or
issuance and the Pre-emptive Shareholders shall have five Business Days to elect
to exercise such right by delivering notice to the Majority Shareholder and the
Company, which election shall be irrevocable. If the Pre-emptive Shareholders
exercise their pre-emptive rights to purchase the New Company Securities issued
as a result of the issuance of new equity of the Majority Shareholder as
contemplated above: (1) the Majority Shareholder shall reduce the amount of the
proposed issuance of its equity by a percentage equal to the ownership
percentage in the Company held by the Pre-emptive Shareholders immediately prior
to such issuance, (2) the Majority Shareholder shall use the cash received in
exchange for such issuance and sale to purchase New Company Securities (unless
the board of directors of the Majority Shareholder determines in good faith that
it is in the best interests of the Majority Shareholder, its stockholders and
its Subsidiaries to use all or a portion of such cash for another purpose, in
which case no New Company Securities shall be issued and no pre-emptive rights
shall be applicable) and (3) each Pre-emptive Shareholder shall purchase
additional New Company Securities at the same price per share as the New Company
Securities purchased by the Majority Shareholder so as to allow the Pre-emptive
Shareholder to maintain the same ratio of ownership of the Company as in effect
immediately prior to such issuance of New Company Securities to the Majority
Shareholder.  In the event the Company issues New Company Securities other than
Common Stock, the parties hereto agree to make all necessary changes to this
Agreement in order to preserve the rights of the Shareholders hereunder or agree
in good faith to the terms of a separate shareholders agreement to govern such
New Company Securities.  For the avoidance of doubt, (i) the Initial
Shareholders, or their Permitted Transferee, as the case may be, shall only be
permitted to exercise their

 

--------------------------------------------------------------------------------


 

pre-emptive rights under this Section 4.01 jointly and (ii) the pre-emptive
rights set forth in this Section 4.01 shall not apply to the transactions
contemplated by the Purchase Agreement.

 

(b)              The Company shall give written notice (an “Issuance Notice”) of
any proposed issuance or sale described in the first sentence of
Section 4.01(a) above to the Pre-emptive Shareholders within five Business Days
following any meeting of the Board at which any such issuance or sale is
approved. The Issuance Notice shall set forth the material terms and conditions
of the proposed issuance, including: (i) the number of New Company Securities
proposed to be issued and the percentage of the Company’s outstanding Common
Stock, on a fully diluted basis, that such issuance would represent; (ii) the
proposed issuance date, which shall be at least 20 Business Days from the date
of the Issuance Notice; and (iii) the proposed purchase price per share.

 

(c)               Each Pre-emptive Shareholder shall, for a period of 15
Business Days following the receipt of an Issuance Notice (the “Exercise
Period”) of any proposed issuance or sale described in the first sentence of
Section 4.01(a) above, have the right to elect irrevocably to purchase, at the
purchase price set forth in the Issuance Notice, the amount of New Company
Securities equal to the product of (x) the total number of New Company
Securities to be issued by the Company on the issuance date and (y) a fraction
determined by dividing (A) the number of shares of Common Stock owned by such
Pre-emptive Shareholder immediately prior to such issuance by (B) the total
number of shares of Common Stock outstanding on such date immediately prior to
such issuance (the “Pre-emptive Pro Rata Portion”) by delivering a written
notice to the Company. The Pre-emptive Shareholders election to purchase New
Company Securities shall be binding and irrevocable.

 

(d)              The Company shall be free to complete the proposed issuance or
sale of New Company Securities described in the Issuance Notice with respect to
any New Company Securities not elected to be purchased pursuant to
Section 4.01(c) above in accordance with the terms and conditions set forth in
the Issuance Notice (except that the amount of New Company Securities to be
issued or sold by the Company may be reduced) so long as such issuance or sale
is closed within 30 Business Days after the expiration of the Exercise Period
(subject to the extension of such 30 Business Day period for a reasonable time
not to exceed 60 Business Days to the extent reasonably necessary to obtain any
Government Approvals). In the event the Company has not sold such New Company
Securities within such time period, the Company shall not thereafter issue or
sell any New Company Securities without first again offering such securities to
the Shareholders in accordance with the procedures set forth in this
Section 4.01.

 

(e)               Upon the consummation of the issuance of any New Company
Securities in accordance with this Section 4.01, the Company shall deliver to
each Pre-emptive Shareholder certificates (if any) evidencing the New Company
Securities, which New Company Securities shall be issued free and clear of any
Liens (other than those arising hereunder and those attributable to the actions
of the purchasers thereof), and the Company shall so represent and warrant to
the purchasers thereof, and further represent and warrant to such purchasers
that such New Company Securities shall be, upon issuance thereof to the
Pre-Emptive Shareholders and after payment therefor, duly authorized, validly
issued, fully paid and non-assessable. Each Pre-Emptive Shareholder shall
deliver to the Company the purchase price for the New Company Securities
purchased by it by certified or official bank check or wire transfer of
immediately available funds. Each party to the purchase and sale of New Company
Securities shall take all such other actions as may be reasonably necessary to
consummate the purchase and sale including entering into such additional
agreements as may be necessary or appropriate.

 

(f)                Contemporaneously with the issuance of any New Company
Securities pursuant to Section 4.01(a) to the Minority Shareholders or their
Permitted Transferee, as the case may, the Majority Shareholder shall issue to
the Minority Shareholders or their Permitted Transferee, on a pro rata basis, a
corresponding and identical number of newly issued shares of Parent Class B
Common Stock.

 

--------------------------------------------------------------------------------


 

ARTICLE V.

 

OTHER AGREEMENTS

 

Section 5.01         Acquisition of Similar Business.

 

(a)              The Company and Initial Shareholders agree that any acquisition
(whether by merger, asset acquisition, stock purchase or otherwise) of any
business similar to that of the WSII Business shall be consummated either by
(i) the Company or (ii) a wholly-owned Subsidiary of the Company, such that
immediately following the closing of such acquisition the assets or stock, as
applicable, of the target entity will be held either by the Company or a
wholly-owned Subsidiary of the Company.

 

(b)              Notwithstanding the foregoing, in the event that the board of
directors of the Majority Shareholder determines in good faith that the
acquisition of any business similar to that of the WSII Business should be
consummated by a wholly-owned Subsidiary of the Majority Shareholder that is a
parent company of the Company (such that the parent company of the Company will
hold the assets or stock of the target entity upon consummation thereof) because
it would be materially adverse to the target entity to consummate the
acquisition in accordance with Section 5.01(a), all parties to this Agreement
hereby agree to make such adjustments and take such actions, to the extent
necessary, to ensure that the Minority Shareholders or their Permitted
Transferee, as the case may be, are treated in all material respects as if the
acquisition had been consummated in accordance with
Section 5.01(a) notwithstanding the actual structure.

 

Section 5.02                                            Dilutive Events.

 

Other than (1) in connection with a Dilution Protection Event (as defined in the
Exchange Agreement), (2) securities of the Majority Shareholder in respect of
the issuance of which the Minority Shareholders have elected to exercise their
corresponding pre-emptive right to purchase Common Shares of the Company in
accordance with Section 4.01(a) or (3) Parent Class B Common Stock issued to the
Minority Shareholders or their Permitted Transferee, as the case may be, if the
Majority Shareholder issues any equity securities to any Person (including TDR
Capital II Holdings L.P. or any of its Affiliates), then the Company shall issue
to the Majority Shareholder for no additional consideration such number of
Common Shares that is necessary to reduce the ownership percentage in the
Company held by the Minority Shareholders or their Permitted Transferee to the
ownership percentage that the Minority Shareholders or their Permitted
Transferee would have held in the Majority Shareholder immediately after such
equity issuance if, immediately prior to such equity issuance, the Minority
Shareholders or their Permitted Transferee had held an ownership percentage in
the Majority Shareholder equal to the ownership percentage that the Minority
Shareholders or their Permitted Transferee held in the Company immediately prior
to such equity issuance.

 

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES

 

Section 6.01         Shareholder Representations and Warranties.  Each
Shareholder, severally and not jointly, represents and warrants to the Company
and each other Shareholder that:

 

(a)              Such Shareholder is an entity duly organized and validly
existing and in good standing under the laws of the jurisdiction of organization
and has all requisite power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby.

 

(b)              The execution and delivery of this Agreement, the performance
of by such Shareholder of its obligations hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all

 

--------------------------------------------------------------------------------


 

requisite corporate or other company action of such Shareholder. Such
Shareholder has duly executed and delivered this Agreement.

 

(c)               This Agreement constitutes the legal, valid and binding
obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, require no action by or in respect of, or
filing with, any Governmental Authority.

 

(d)              The execution, delivery and performance by such Shareholder of
this Agreement and the consummation of the transactions contemplated hereby do
not (i) conflict with or result in any violation or breach of any provision of
any of the organizational documents of such Shareholder, (ii) conflict with or
result in any violation or breach of any provision of any Applicable Law or
(iii) require any consent or other action by any Person under any provision of
any material agreement or other instrument to which the Shareholder is a party.

 

(e)               Except for this Agreement and the Exchange Agreement, to the
extent applicable, such Shareholder has not entered into or agreed to be bound
by any other agreements or arrangements of any kind with any other party with
respect to the Common Stock, including agreements or arrangements with respect
to the acquisition or disposition of the Common Stock or any interest therein or
the voting of the Common Stock (whether or not such agreements and arrangements
are with the Company or any other Shareholder).

 

ARTICLE VII.

 

TERM AND TERMINATION

 

Section 7.01         Termination.  This Agreement shall terminate upon the
earliest of:

 

(a)              the date on which neither the Minority Shareholders nor their
Permitted Transferee holds any Common Stock;

 

(b)              the dissolution, liquidation, or winding up of the Company; or

 

(c)               upon the unanimous agreement of the Shareholders.

 

Section 7.02         Effect of Termination.

 

(a)              The termination of this Agreement shall terminate all further
rights and obligations of the Shareholders under this Agreement except that such
termination shall not effect:

 

1)                  the existence of the Company;

 

2)                  the obligation of any party to pay any amounts arising on or
prior to the date of termination, or as a result of or in connection with such
termination;

 

3)                  the rights which any Shareholder may have by operation of
law as a shareholder of the Company; or

 

4)                  the rights contained herein which are intended to survive
termination of this Agreement.

 

(b)              The following provisions shall survive the termination of this
Agreement: this Section 7.02 and Sections 8.02, Section 8.03, Section 8.10,
Section 8.11 and Section 8.13.

 

--------------------------------------------------------------------------------


 

ARTICLE VIII.

 

MISCELLANEOUS

 

Section 8.01         Expenses.

 

Except as otherwise expressly provided herein, all costs and expenses, including
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the party incurring such costs and expenses.

 

Section 8.02         Release of Liability.

 

In the event any Shareholder shall Transfer all of the Common Stock (together
with the transfer or surrender of all of the Parent Class B Common Stock, if
any) held by such Shareholder in compliance with the provisions of this
Agreement (including, without limitation, the execution and delivery by the
transferee of a Joinder Agreement and joinder agreement to the Exchange
Agreement) without retaining any interest therein, then such Shareholder shall
cease to be a party to this Agreement and shall be relieved and have no further
liability arising hereunder for events occurring from and after the date of such
Transfer, except in the case of fraud or intentional misconduct.

 

Section 8.03         Notices.

 

All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt),
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), (c) on the date sent by facsimile or email of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 8.03):

 

if to the Minority Shareholders to:

 

c/o Algeco Scotsman Global S.à r.l.

901 S. Bond Street, #600

Baltimore, MD 21231

Attention: Azuwuike H. Ndukwu, General Counsel

E-mail: az.ndukwu@willscot.com

 

if to the Majority Shareholder or the Company to:

 

WillScot Corporation

901 S. Bond Street, #600

Baltimore, MD 21231

Attention: Bradley Bacon, General Counsel

E-mail: bradley.bacon@willscot.com

 

with copies to (which shall not constitute notice):

 

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

 

--------------------------------------------------------------------------------


 

Attention: William Schwitter

Facsimile: (212) 610-6399

E-mail: william.schwitter@allenovery.com

 

and

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166

Attention: Joel L. Rubinstein

Facsimile: (212) 294-4700

E-mail: jrubinstein@winston.com

 

if to the Founders to:

 

c/o Double Eagle Acquisition LLC

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

Attention: Jeff Sagansky

E-mail: jsagansky@aol.com

 

with a copy to (which shall not constitute notice)

 

Double Eagle Acquisition LLC

2121 Avenue of the Stars, Suite 2300

Los Angeles, CA 90067

Attention: Eli Baker

E-mail: elibaker@geacq.com

 

Section 8.04                                        Interpretation.

 

For purposes of this Agreement, (a) the words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; and (c) the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. The
definitions given for any defined terms in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
Articles, Sections, and Exhibits mean the Articles and Sections of, and Exhibits
attached to, this Agreement; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
(z) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder.
This Agreement shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Exhibits referred to
herein shall be construed with, and as an integral part of, this Agreement to
the same extent as if they were set forth verbatim herein.

 

Section 8.05                                        Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or

 

--------------------------------------------------------------------------------


 

invalidated. Upon such a determination, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner so that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

Section 8.06                                        Entire Agreement.

 

This Agreement, the Exchange Agreement and the Organizational Documents
constitute the sole and entire agreement of the parties with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency or conflict
between this Agreement and the Exchange Agreement with any Organizational
Document, the Shareholders and the Company shall, to the extent permitted by
Applicable Law, amend such Organizational Document to comply with the terms of
this Agreement and the Exchange Agreement.

 

Section 8.07                                        Amendment and Modification;
Waiver.

 

This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

Section 8.08                                        Successors and Assigns.

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns, to the extent
permitted under Article III hereof.

 

Section 8.09                                        No Third-Party
Beneficiaries.

 

This Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

Section 8.10                                        Governing Law.

 

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than those of the State of Delaware.

 

Section 8.11                                        Equitable Remedies.

 

Each party hereto acknowledges that the other parties hereto would be
irreparably damaged in the event of a breach or threatened breach by such party
of any of its obligations under this Agreement and hereby agrees that in the
event of a breach or a threatened breach by such party of any such obligations,
each of the other parties hereto shall, in addition to any and all other rights
and remedies that may be available to them in respect of such breach, be
entitled to an injunction from a court of competent jurisdiction (without any
requirement to post bond) granting such parties specific performance by such
party of its obligations under this Agreement. In the event that any party files
a suit to enforce the covenants contained in this Agreement (or obtain any other
remedy

 

--------------------------------------------------------------------------------


 

in respect of any breach thereof), the prevailing party in the suit shall be
entitled to receive in addition to all other damages to which it may be
entitled, the costs incurred by such party in conduction the suit, including
reasonable attorney’s fees and expenses.

 

Section 8.12                                        Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, email or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

Section 8.13                                        Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 8.01                                        Actions by Majority
Shareholder.

 

Any actions, including without limitation any decisions, waivers, requests or
consents, to be taken or made by the Majority Shareholder under this Agreement
shall only be made with the prior approval of a special committee of the board
of directors of the Majority Shareholder, which committee shall be comprised
solely of the members of the Board of the Company.

 

[Signature Page Immediately Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

Company:

 

 

 

WILLIAMS SCOTSMAN HOLDINGS CORP.

 

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

Name:

Jeff Sagansky

 

Title:

President

 

 

 

Shareholders:

 

 

 

WILLSCOT CORPORATION

 

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

Name:

Jeff Sagansky

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ALGECO SCOTSMAN GLOBAL S.À R.L.

 

 

 

 

 

 

By:

/s/ Azuwuike Ndukwu

 

Name:

Azuwuike Ndukwu

 

Title:

Manager Class A

 

 

 

 

 

ALGECO SCOTSMAN HOLDINGS KFT.

 

 

 

 

 

 

By:

/s/ Bela Kakuk

 

Name:

Bela Kakuk

 

Title:

Managing Director

 

 

 

 

 

Solely for purposes of Section 2.01 hereof:

 

 

 

DOUBLE EAGLE ACQUISITION LLC

 

 

 

 

 

 

By:

/s/ Jeff Sagansky

 

Name:

Jeff Sagansky

 

Title:

Managing Member

 

[Signature Page to Shareholders Agreement]

 

--------------------------------------------------------------------------------


 

 

HARRY E. SLOAN

 

 

 

 

 

/s/ Harry E Sloan

 

[Signature Page to Shareholders Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Shareholders Agreement dated as of [·] (as the same may be amended from time to
time, the “Shareholders Agreement”) among Williams Scotsman Holdings Corp., a
Delaware corporation (the “Company”), WillScot Corporation, a Delaware
corporation (the “Majority Shareholder”), Algeco Scotsman Global S.à r.l., a
Luxembourg société à responsabilité limitée (“Algeco Global”), Algeco Scotsman
Holdings Kft., a Hungarian limited liability company (“Algeco Holdings” and
together with Algeco Global, each an “AS Shareholder” and collectively, the
“Minority Shareholders” and together with the Majority Shareholder, the “Initial
Shareholders”), and, solely for purposes of Section 2.01 thereof, Double Eagle
Acquisition LLC and Harry E. Sloan.

 

Capitalized terms used, but not defined, herein shall have the meaning ascribed
to such terms in the Shareholders Agreement.

 

The Joining Party hereby acknowledges and agrees that, by its execution of this
Joinder Agreement, the Joining Party shall be deemed to be a party under the
Shareholders Agreement as of the date hereof and shall have all of the rights
and obligations of the Shareholder from whom it has acquired the Common Stock
(to the extent permitted by the Shareholders Agreement) as if it had executed
the Shareholders Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Shareholders Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:                  , 20[    ]

 

 

[NAME OF JOINING PARTY]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

AGREED ON THIS [   ] day of [            ], 20[    ]:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------